Cite as 2014 Ark. App. 284

                   ARKANSAS COURT OF APPEALS
                                          DIVISION IV
                                         No. CV-13-1125


CLARISSA GRIFE                                       Opinion Delivered   May 7, 2014
                                 APPELLANT
                                                     APPEAL FROM THE CRAWFORD
V.                                                   COUNTY CIRCUIT COURT
                                                     [NO. JV-12-168]

ARKANSAS DEPARTMENT OF                               HONORABLE MICHAEL J.
HUMAN SERVICES and MINOR                             MEDLOCK, JUDGE
CHILD
                     APPELLEES                       AFFIRMED; MOTION TO
                                                     WITHDRAW GRANTED



                                 ROBIN F. WYNNE, Judge


          Clarissa Grife appeals from the Crawford County Circuit Court’s order terminating

her parental rights to her child, S.M.1 Her attorney has filed a motion to withdraw as counsel

that is accompanied by a brief filed pursuant to Arkansas Supreme Court Rule 6-9 and Linker-

Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004). We

affirm the termination order and grant the motion to withdraw.

          In dependency-neglect cases, if, after studying the record and researching the law,

appellant’s counsel determines that the appellant has no meritorious basis for appeal, then

counsel may file a no-merit petition and move to withdraw. Ark. Sup. Ct. R. 6-9(i)(1)

(2013). The petition must include an argument section listing all adverse rulings to the

appellant made by the circuit court on all objections, motions, and requests made by the party

          1
          The parental rights of the child’s father were also terminated. He is not a party to this
appeal.
                                 Cite as 2014 Ark. App. 284

at the hearing from which the appeal arose and explaining why each adverse ruling is not a

meritorious ground for reversal. Ark. Sup. Ct. R. 6-9(i)(1)(A). The petition must also

include an abstract and addendum containing all rulings adverse to the appellant made at the

hearing from which the order on appeal arose. Ark. Sup. Ct. R. 6-9(i)(1)(B). Appellant filed

pro se points for reversal.

       After careful review of the brief and the record, we agree with counsel that there

would be no merit to an appeal from the termination order. The only ruling at the hearing

adverse to appellant was the circuit court’s decision to terminate her parental rights. In order

to terminate parental rights, the Arkansas Department of Human Services (the Department)

must prove at least one statutory ground for termination. Ark. Code Ann. § 9-27-

341(b)(3)(B) (Supp. 2013). The Department must also prove by clear and convincing

evidence that it is in the juvenile’s best interest to terminate parental rights, taking into

account the likelihood that the juvenile will be adopted and the potential for harm should the

juvenile be returned to the custody of the parent. Ark. Code Ann. § 9-27-341(b)(3)(A)(i) and

(ii) (Supp. 2013).

       S.M. was taken into the Department’s custody in July 2012 due to drug use and

inadequate supervision by appellant. At the termination hearing, the Department presented

evidence that appellant continued to use drugs and refused in-patient drug treatment after

S.M.’s removal. Appellant also failed to maintain employment. During the case, appellant

was sentenced to two years’ imprisonment with an additional ten-year suspended imposition

of sentence. There was testimony from the caseworker that S.M. was adoptable. In the order

terminating appellant’s parental rights, the circuit court found that all three grounds pled

                                               2
                                 Cite as 2014 Ark. App. 284

against appellant in the petition for termination had been proved by clear and convincing

evidence. The circuit court further found that it was in S.M.’s best interest to terminate

parental rights, considering the likelihood of adoption and the risk of potential harm were he

to be returned to appellant.

       Based on the evidence presented at the termination hearing, a challenge to the

sufficiency of the evidence to support at least one of the grounds pled in the petition would

be without merit. Likewise, a challenge to the circuit court’s finding that termination would

be in S.M.’s best interest, considering both the likelihood that he will be adopted and the

potential harm he would suffer were he to be returned to appellant, would be without merit.

Although appellant proposed relative placement in the place of termination of parental rights

at the termination hearing, she failed to appeal from the permanency-planning order that set

the goal of the case as termination of parental rights and adoption, thus waiving any argument

that the circuit court erred by not granting guardianship of S.M. to a relative. See Chafin v.

Ark. Dep’t of Human Servs., 2011 Ark. App. 496. In addition, there were no relatives, as of

the time of the hearing, who had been determined to be a proper placement for S.M., despite

his having been out of appellant’s custody for over twelve months.

       Appellant’s pro se points consist mainly of recitations of the facts in the light most

favorable to her, complaints about the caseworker, whom she maintains was biased against

her, and professions that she has changed her lifestyle. The points do not raise any meritorious

issues for appeal.

       Affirmed; motion to withdraw granted.
       WHITEAKER and VAUGHT, JJ., agree.
       Shannon Holloway, for appellant.
       No response.


                                               3